internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi b04-plr-169030-01 date december number release date index number in re legend taxpayer trust date year year dollar_figurea dollar_figureb dear this responds to a letter dated date and prior correspondence requesting an extension of time under sec_301 of the procedure and administration regulations to make an inter_vivos qualified_terminable_interest_property qtip_election under sec_2523 of the internal_revenue_code with respect to taxpayer’s year and year gifts to trust facts the facts submitted and representations made are as follows taxpayer established trust on date in year transferring property valued at approximately dollar_figurea to trust in year taxpayer did not file a form_709 united_states gift and generation-skipping_transfer_tax return for year and accordingly taxpayer did not make the sec_2523 qtip_election with respect to the transfer in year taxpayer transferred dollar_figureb to trust and made a qtip_election for dollar_figureb on schedule a of the timely filed year form_709 plr-169030-01 law and analysis sec_2523 provides that where a donor transfers during the calendar_year by gift an interest in property to a donee who at the time of the gift is the donor’s spouse there shall be allowed as a deduction in computing taxable_gifts for the calendar_year an amount with respect to such interest equal to its value sec_2523 provides that in the case of qualified_terminable_interest_property for purposes of sec_2523 such property shall be treated as transferred to the donee spouse and for purposes of sec_2523 no part of such property shall be considered as retained in the donor or transferred to any person_other_than_the_donee_spouse sec_2523 provides that the term qualified_terminable_interest_property means any property which is transferred by the donor spouse in which the donee spouse has a qualifying_income_interest_for_life and to which an election under sec_2523 applies sec_2523 provides that an election under f with respect to any property shall be made on or before the date prescribed by sec_6075 for filing a gift_tax_return with respect to the transfer determined without regard to sec_6019 and shall be made in such manner as the secretary shall by regulations prescribe an election under sec_2523 once made is irrevocable sec_2523 sec_301_9100-1 provides that the commissioner in exercising his discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i a statutory election means an election whose due_date is prescribed by statute sec_301_9100-1 an automatic_extension of months from the due_date of a return excluding extensions is granted to make regulatory or statutory elections whose due dates are the due_date of the return or the due_date of the return including extensions provided the taxpayer timely files its return for the year the election should have been made and the taxpayer takes corrective action file an original or a supplemental return within that 6-month extension period sec_301_9100-2 c the time for filing the inter_vivos qtip_election is expressly prescribed by sec_2523 the taxpayer did not timely file a form_709 for year and accordingly the 6-month automatic_extension period under sec_301_9100-2 was not available to the taxpayer for year further the taxpayer did not take any corrective action for year within the 6-month extension period because sec_301_9100-3 is applicable only to requests for extensions of time fixed by regulations or other published guidance the plr-169030-01 commissioner does not have the discretion to grant a request for an extension of time under sec_301_9100-3 to make the qtip_election under sec_2523 for the year transfer to the trust a qtip_election for the year transfer of dollar_figureb was made on schedule a of the timely filed year form_709 and accordingly satisfies the statutory requirements under sec_2523 the ruling contained in this letter was based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the taxpayer while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
